ACCEPTED
                                                      Print or Print to SAVE AS PDF.                                                      05-19-00748-CV
                  05-19-00748-CV                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
Appellate Docket Number:                                                                                                                6/24/2019 1:16 PM
                                                                                                                                               LISA MATZ
     Appellate Case Style: HKS/WS, a Joint Venture                                                                                                 CLERK
                      Vs. HALFF ASSOCIATES, INC.
Companion
  Case(s):
Amended/Corrected Statement                                                                                              FILED IN
                                                                                                               5th COURT OF APPEALS
                                            DOCKETING STATEMENT (Civil) DALLAS, TEXAS
                                              Appellate Court:               5                                 6/24/2019 1:16:59 PM
                         (to be filed in the court of appeals upon perfection of appeal under TRAP                      LISA32)
                                                                                                                             MATZ
                                                                                                                          Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1 and 9.4, please include party’s name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.

I. Appellant                                                              II. Appellant Attorney(s) - Continued
       Person     Organization                                                Lead Attorney                       Select
Name: HKS/WS, a Joint Venture                                             Name:
        Pro Se                                                            Bar No.
If Pro Se Party, enter the following information:                         Firm/Agency:
Address:                                                                  Address 1:
City/State/Zip:                                                           Address 2:
Tel.                      Ext.           Fax:                             City/State/Zip:
Email:                                                                    Tel.                       Ext.           Fax:
II. Appellant Attorney(s)                                                 Email:
   Lead Attorney                      Retained Attor…                         Lead Attorney                       Select
Name: James A. McCorquodale                                               Name:
Bar No. 13464900
                                                                          Bar No.
Firm/Agency: Sandy McCorquodale, P.C.
                                                                          Firm/Agency:
Address 1: 12700 Hillcrest Road                                           Address 1:
Address 2: Suite 125
                                                                          Address 2:
City/State/Zip: Dallas TX 75230                                           City/State/Zip:
Tel. 214-712-4472         Ext.           Fax: 815-572-9448
                                                                          Tel.                       Ext.           Fax:
Email: sandy@smqlaw.com
                                                                          Email:
   Lead Attorney                       Select                                 Lead Attorney                       Select
Name:
                                                                          Name:
Bar No.
                                                                          Bar No.
Firm/Agency:
                                                                          Firm/Agency:
Address 1:
                                                                          Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip:
                                                                          City/State/Zip:
Tel.                      Ext.           Fax:
                                                                          Tel.                       Ext.           Fax:
Email:
                                                                          Email:
III. Appellee                                                  IV. Appellee Attorney(s) - Continued
       Person     Organization                                    Lead Attorney           Select
Name: Halff Associates, Inc.                                   Name:
        Pro Se                                                 Bar No.
If Pro Se Party, enter the following information:              Firm/Agency:
Address:                                                       Address 1:
City/State/Zip:                                                Address 2:
Tel.                    Ext.        Fax:                       City/State/Zip:
Email:                                                         Tel.               Ext.     Fax:
                                                               Email:
IV. Appellee Attorney(s)
   Lead Attorney                   Retained Attor…                Lead Attorney           Select
Name: Grant Gealy                                              Name:
Bar No. 07784700                                               Bar No.
Firm/Agency: MILLS SHIRLEY L.L.P.                              Firm/Agency:
Address 1: 3 Riverway, Suite 670                               Address 1:
Address 2:                                                     Address 2:
City/State/Zip: Houston, Texas 77056                           City/State/Zip:
Tel. 713.225.0547       Ext.        Fax: 866.674.7808          Tel.               Ext.     Fax:
Email: ggealy@millsshirley.com                                 Email:


   Lead Attorney                   Select                         Lead Attorney           Select
Name:                                                          Name:
Bar No.                                                        Bar No.
Firm/Agency:                                                   Firm/Agency:
Address 1:                                                     Address 1:
Address 2:                                                     Address 2:
City/State/Zip:                                                City/State/Zip:
Tel.                    Ext.        Fax:                       Tel.               Ext.     Fax:
Email:                                                         Email:




                                                        Page 2 of 11
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case):       Contract
Date Order or Judgment signed: March 27, 2019                     Type of Judgment:             Bench Trial
Date Notice of Appeal filed in Trial Court: June 24, 2019
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                   Yes           No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                    Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?               Yes   No


VI. Actions Extending Time to Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed: April 25, 2019
Motion to Modify Judgment:               Yes     No             If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed:
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                Page 3 of 11
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?          Yes       No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                  Yes      No
   If yes, date filed:
Was there any hearing on appellant’s ability to afford court costs?               Yes      No
   Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 145?            Yes      No
   Date of Order:
   If yes, trial court finding:   Challenge Sustained       Overruled

VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
         Yes     No
   If yes, please attach a copy of the petition.
   Date bankruptcy filed:
   Bankruptcy Case Number:

IX. Trial Court and Record
Court: 14th Judicial District Court                        Clerk’s Record
County: Dallas County                                      Trial Court Clerk: ✔ District          County
Trial Court Docket No. (Cause No.):                        Was Clerk’s record requested? ✔ Yes             No
  DC-17-17458
                                                              If yes, date requested: June 24, 2109
Trial Court Judge (who tried or disposed of the case):        If no, date it will be requested:
   Name: Hon. Eric Moyé
                                                           Were payment arrangements made with clerk?
   Address 1: 600 Commerce Street 5th Floor New Tower
                                                               ✔ Yes      No        Indigent
   Address 2: Box 540
                                                           (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip: Dallas TX 75202
   Tel. (214) 653-6000 Ext.           Fax: 214-653-6001
   Email: brivera@dallascourts.org




                                                    Page 4 of 11
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?          Yes       No
Was Reporter’s Record requested?               Yes    No
         If yes, date requested: June 24, 2019
         If no, date it will be requested:
Was the Reporter’s Record electronically recorded?          Yes        No
Were payment arrangements made with the court reporter/court recorder?             Yes       No       Indigent


   Court Reporter           Court Recorder                        Court Reporter          Court Recorder
   Official                 Substitute                            Official                Substitute
Name: Diane Robert                                            Name:
Address 1: 600 COMMERCE STREET                                Address 1:
Address 2: BOX 540                                            Address 2:
City/State/Zip: Dallas TX 75202                               City/State/Zip:
Tel. 214.653.7298 Ext.             Fax:                       Tel.                 Ext.        Fax:
Email:                                                        Email:


X. Supersedeas Bond
Supersedeas bond filed?        Yes        No
   If yes, date filed:
   If no, will file?     Yes      No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?       Yes     No
   If yes, briefly state the basis for your request:




                                                       Page 5 of 11
XII. Alternative Dispute Resolution/Mediation
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Should this appeal be referred to mediation?     Yes       No
    If no, please specify:
Has this case been through an ADR procedure?         Yes        No
    If yes, who was the mediator? Lewis Sifford
    What type of ADR procedure? Mediation
    At what stage did the case go through ADR?          Pre-Trial    Post-Trial    Other
        If other, please specify:
Type of Case?      Contract
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):
    Whether there was a fact issue as to whether the parties had agreed to arbitrate (de novo);
    whether there was a fact issue as to whether there was an agreement by Hallf to defend and
    indemnify HKS/WS (de novo); whether evidence supported award of atty's fees (suffi  ficiency).

How was the case disposed of? Merits issues via 2 MSJs; Attorney's Fees via bench trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages: 0.00
    Punitive (or similar) damages: 0.00
    Attorney’s fees (trial): 88,100
    Attorney’s fees (appellate): 0.00
    Other: Declaratory Judgment
       If other, please specify: Declaration of no agreement to arbitrate & no duty to defend/indemnify
Will you challenge this Court’s jurisdiction?     Yes      No
Does judgment have language that one or more parties “take nothing”?         Yes      No
Does judgment have a Mother Hubbard clause?          Yes        No
Other basis for finality:




                                                           Page 6 of 11
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Rate the complexity of the case (use 1 for least and 5 for most complex):              1      2    3     4     5
Please make my answer to the preceding questions known to other parties in this case?                  Yes         No
Can the parties agree on an appellate mediator?           Yes       No
    If yes, please give the name, address, telephone, fax, and email address:
    Name:
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:
  James McCorquodale



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court:     5                                                Docket: 05-19-00167-CV
Style: HKS/WS, A JOINT VENTURE
  Vs. HALFF ASSOCIATES, INC.
Court:     Select Appellate Court                           Docket:
Style:
  Vs.
Court:     Select Appellate Court                           Docket:
Style:
  Vs.
Court:     Select Appellate Court                           Docket:
Style:
  Vs.
Court:     Select Appellate Court                           Docket:
Style:
  Vs.
Court:     Select Appellate Court                           Docket:
Style:
  Vs.



                                                          Page 7 of 11
XIV. Pro Bono Program:
     (Complete section if filing in the 1st, 2nd, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?       Yes     No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal?   Yes     No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes     No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes     No
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).




                                                        Page 8 of 11
XV. Signature
                                                                      June 24, 2019
Signature of counsel (or Pro Se Party)                                Date

James A. McCorquodale                                                 13464900
Printed Name                                                          State Bar No.

/s/ James A. McCorquodale                                             James A. McCorquodale
Electronic Signature (Optional)                                       Name


XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:

                                                                      /s/ James A. McCorquodale
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

13464900
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.




                                                            Page 9 of 11
Please enter the following for each person served:
Date Served: June 24, 2019                                    Date Served:
Manner Served:      Email                                     Manner Served:    Select
Name: Grant Gealy                                             Name:
Bar No. 07784700                                              Bar No.
Firm/Agency: MILLS SHIRLEY L.L.P.                             Firm/Agency:
Address 1: 3 Riverway, Suite 670                              Address 1:
Address 2:                                                    Address 2:
City/State/Zip: Houston, Texas 77056                          City/State/Zip:
Tel. 713.225.0547      Ext.        Fax: 866.674.7808          Tel.                Ext.   Fax:
Email: ggealy@millsshirley.com                                Email:
Party: Halff Associates, Inc.                                 Party:

Date Served:                                                  Date Served:
Manner Served:      Select                                    Manner Served:    Select
Name:                                                         Name:
Bar No.                                                       Bar No.
Firm/Agency:                                                  Firm/Agency:
Address 1:                                                    Address 1:
Address 2:                                                    Address 2:
City/State/Zip:                                               City/State/Zip:
Tel.                   Ext.        Fax:                       Tel.                Ext.   Fax:
Email:                                                        Email:
Party:                                                        Party:

Date Served:
Manner Served:      Select
Name:
Bar No.
Firm/Agency:
Address 1:
Address 2:
City/State/Zip:
Tel.                   Ext.        Fax:
Email:
Party:




                                                       Page 10 of 11
Please enter the following for each person served that is not an attorney for a party:
Date Served:                                            Date Served:
Manner Served:    Select                                Manner Served:    Select
Name:                                                   Name:
Address 1:                                              Address 1:
Address 2:                                              Address 2:
City/State/Zip:                                         City/State/Zip:
Tel.                Ext.                                Tel.                Ext.
Fax:                                                    Fax:
Email:                                                  Email:

Date Served:                                            Date Served:
Manner Served:    Select                                Manner Served:    Select
Name:                                                   Name:
Address 1:                                              Address 1:
Address 2:                                              Address 2:
City/State/Zip:                                         City/State/Zip:
Tel.                Ext.                                Tel.                Ext.
Fax:                                                    Fax:
Email:                                                  Email:

Date Served:                                            Date Served:
Manner Served:    Select                                Manner Served:    Select
Name:                                                   Name:
Address 1:                                              Address 1:
Address 2:                                              Address 2:
City/State/Zip:                                         City/State/Zip:
Tel.                Ext.                                Tel.                Ext.
Fax:                                                    Fax:
Email:                                                  Email:




                                        Print or Print to SAVE AS PDF.




                                                Page 11 of 11